J-S44025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOHN ANTHONY NOWAKOWSKI

                            Appellant                    3 WDA 2015


           Appeal from the Judgment of Sentence December 3, 2014
               In the Court of Common Pleas of Fayette County
              Criminal Division at No: CP-26-SA-0000138-2014


BEFORE: LAZARUS, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 15, 2015

        John Anthony Nowakowski (Appellant) appeals from the December 3,

2015 judgement of sentence of the Court of Common Pleas of Fayette

County (trial court), entered after Appellant failed to appear for a trial de

novo after he appealed from a summary conviction. Upon review, we affirm.

        Appellant was issued a non-traffic citation on June 6, 2014 for

intentionally damaging the property of another individual. Appellant failed to

appear for his trial before the magisterial district court. At the rescheduled

trial, Appellant once again failed to appear, and the Magisterial District Judge

entered a summary conviction for criminal mischief1 against Appellant.

Appellant appealed to the trial court, and a jury trial de novo pursuant to
____________________________________________


1
    18 Pa.C.S.A. § 3304(a)(5).
J-S44025-15



Pa.R.Crim.P. 462(A) was scheduled for December 3, 2014. When Appellant

failed to appear for the December 3, 2014 trial, the trial court dismissed

Appellant’s appeal and reinstated the sentence imposed by the Magisterial

District Judge pursuant to Pa.R.Crim.P. 462(D).

      On December 31, 2014, Appellant filed a timely notice of appeal. On

January 2, 2015, the trial court issued an order directing Appellant to file a

concise statement of the errors complained of on appeal pursuant to

Pa.R.A.P. 1925. On January 26, 2015, the trial court issued an order stating

that Appellant had failed to file a Rule 1925(b) statement and, therefore,

had waived all issues and his appeal should be dismissed. Upon review of

the record, we agree.

      Our standard of review for an appeal of a summary conviction

following de novo trial is whether an error of law has been committed and

whether the findings of fact are supported by the record. Commonwealth

v. Eyiwunmi Akinsanmi, 55 A.3d 539, 540 (Pa. Super. 2012). “The trial

court’s verdict will only be disturbed if there was a manifest abuse of

discretion.” Akinsanmi, 55 A.3d at 540 (internal citation omitted). When

an appellant does not appear for a summary appeal, dismissal of the appeal

is proper unless the appellant can show good cause for the absence.        Id.;

see Pa.R.Crim.P. 462(D).

      In the instant case, we need not address whether the trial court erred

by dismissing Appellant’s appeal, because it is well-settled that “[i]n order to

preserve their claims for appellate review, [a]ppellants must comply

                                     -2-
J-S44025-15



whenever the trial court orders them to file a [Rule 1925(b) statement].

Any issues not raised in a [Rule] 1925(b) statement will be deemed waived.”

Commonwealth        v.    Hill,   16   A.3d   484,   494   (Pa.   2011)   (quoting

Commonwealth v. Lord, 719 A.2d 306, 308-09 (Pa. 1998)); see Pa.R.A.P.

1925(b)(4)(vii).   Instantly, Appellant failed to comply with the trial court’s

January 2, 2015 order to file a 1925(b) statement. Accordingly, Appellant

failed to preserve any issues for appeal.

      Appellant also failed to comply with the Pennsylvania Rules of

Appellate Procedure as they relate to briefing.      See, e.g., Pa.R.A.P. 2115,

2116(a), 2117, 2118, and 2119; see also Commonwealth v. Miller, 721

A.2d 1121, 1124 (Pa. Super. 1998) (“We decline to become appellant's

counsel. When issues are not properly raised and developed in briefs, when

briefs are wholly inadequate to present specific issues for review, a court will

not consider the merits thereof.”) (citations omitted).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015




                                        -3-